Citation Nr: 1612329	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-47 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for migraines, to include as secondary to PTSD.

6.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and depression.

7.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A March 2009 rating decision denied service connection for a heart disability, hearing loss, tinnitus, ED, migraines, and depression, and denied entitlement to a TDIU.  An October 2010 rating decision granted service connection for PTSD, assigning a 30 percent disability rating effective January 7, 2008 (with a temporary 100 percent rating for a hospitalization from March 4 to April 29, 2009).  A November 2014 rating decision continued the March 2009 denial of entitlement to a TDIU.

Although the RO has adjudicated the PTSD and depression claims separately, the Board has combined and recharacterized the issues as a claim for a higher initial rating for an acquired psychiatric disorder, to include PTSD and depression, as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2016, the Veteran testified at a videoconference hearing before the undersigned, and the transcript is of record.  

The Board notes that the Veteran also initiated appeals on the issues of service connection for a bilateral knee disability (claimed as a bilateral leg disability), back disability, bilateral hand disability, and asthma.  In a July 2009 statement, the Veteran expressly withdrew the claims for the bilateral knee and hands disabilities.  In a November 2009 statement, the Veteran indicated that he did not wish to appeal the claims for service connection a back disability and asthma.  No Statement of the Case (SOC) has been issued on these four issues, and the Veteran and his representative reiterated in the Board hearing that the Veteran's appeal is limited to the issues listed on the title page of this decision.  As such, the claims for service connection for a bilateral knee disability, back disability, bilateral hand disability, and asthma are not before the Board.  

The issues of service connection bilateral hearing loss, tinnitus, ED, migraines, and a TDIU, and an initial rating in excess of 30 percent for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the January 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal of service connection for a heart disability.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his January 2016 Board hearing that he wished to withdraw the appeal for service connection for a heart disability.  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal of service connection for a heart disability is dismissed.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

With regard to the claims for service connection for bilateral hearing loss and tinnitus, VA treatment records from July 2008 indicate that the Veteran was found to have hearing loss and was fitted for hearing aids.  The audiologist noted that it was "plausible" that the hearing loss was at least in part caused by noise exposure on active duty.  The Veteran testified in the Board hearing that the hearing loss and tinnitus occurred during service due to exposures to mortar rounds.  The Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

With regard to the claims for service connection for ED and migraines, the Veteran contends that these conditions are due to his PTSD.  In a June 2009 statement, the Veteran asserted that his PTSD was part of his ED problem, and in the Board hearing the Veteran stated that he was told that his PTSD medication (including Zoloft) could cause ED.  The Veteran also testified that he has been told that his migraines could be associated with his PTSD.  As such, VA medical opinions are necessary to determine whether the Veteran's ED and migraines are related to the PTSD.

With regard to the claim for a higher initial rating for an acquired psychiatric disorder, the Veteran was most recently examined by VA for this disability in January 2012.  There is evidence that his PTSD has increased in severity since that time, including the Veteran's Board hearing testimony, in which he indicated that he had suicidal and homicidal ideations, neglected his personal hygiene, and lost meaningful relationships in his life due to his mental disorder(s).  Due to the Veteran's statements regarding his symptomatology, the Board finds a new VA examination is necessary.

Finally, with regard to the issue of entitlement to a TDIU, any decision on the service connection claims and the increased rating claim being remanded herein may affect the claim for a TDIU.  Any grant of a pending service connection claim or a grant of an increased rating for the acquired psychiatric disorder could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to determine the nature and likely etiology of any current hearing loss and/or tinnitus.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed. 

The examiner should report all current diagnoses pertinent to hearing loss and/or tinnitus.  If valid reliable threshold data cannot be obtained, the examiner should express an opinion as the reason why the data cannot be obtained and the likelihood that a future examination could elicit such data.

If threshold data is obtained, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus had its clinical onset during the Veteran's periods of active service or is related to an  incident, injury, or event in active service. 

The examiner should clearly outline the rationale for any opinion(s) expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Contact the VA examiner who conducted the July 2010 VA migraines examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraines are related to an incident, injury, or event in active service.  The examiner must also provide an opinion as to whether the Veteran's migraines were caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected PTSD.  

The examiner should clearly outline the rationale for any opinion expressed.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.
  
3.  Obtain a medical opinion on the issue of whether it is at least as likely as not (50 percent or greater probability) that any erectile dysfunction (ED) is related to incident, injury, or event in active service. The examiner must also provide an opinion as to whether the Veteran's  ED was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected PTSD.  The examiner should specifically address the Veteran's contentions that his PTSD medication caused his ED.

The examiner should clearly outline the rationale for any opinion expressed.  If the VA examiner determines that an examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Schedule the Veteran for a VA examination to determine the current level of severity of any psychiatric disorders, including PTSD and/or depression.  The claims file should be reviewed by the examiner, and the examination report should note that review.  

All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the evidence suggesting that the Veteran's overall mental health symptoms have worsened.  

The examiner should also specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


